Appeal from an order of the County Court, Kings County, entered June 8, 1959 (1) vacating an order of said court entered November 20, 1958, directing the District Attorney, Kings County, to file an information, and (2) dismissing the information. Pursuant to the provisions of section 742 of the Code of Criminal Procedure, a Kings County Grand Jury directed the District Attorney to file an information in the Court of Special Sessions of the City of New York charging the respondent with a violation of subdivision 5-a of section 70 of the Vehicle and Traffic Law (leaving the scene of an accident). By order entered November 20, 1958, the County Court approved the direction of the Grand Jury, and such information was filed. Appeal dismissed. Although we agree with appellant that the evidence presented before the Grand Jury was sufficient to warrant its direction that an information be filed against respondent, there is no statute which authorizes an appeal from the order of the County Court vacating its previous order made pursuant to section 742 of the Code of Criminal Procedure and dismissing the information filed pursuant thereto. In the absence of such statutory authority, this court is without jurisdiction to entertain the appeal (see People v. Reed, 276 N. Y. 5, 10-11; People v. Johnston, 187 N. Y. 319). Whether the District Attorney may institute proceedings to prosecute respondent de nova before a Grand Jury or a City Magistrate (cf. People v. Richter, 43 N. Y. S. 2d 114, 121) need not be determined on this appeal. Present — Nolan, P. J., Beldoek, Ughetta, Kleinfeld and Pette, JJ.